Citation Nr: 0207677	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from February 
1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for hepatitis.  The RO concluded that new and 
material evidence had not been submitted, and the veteran's 
claim for entitlement to service connection for hepatitis 
remained denied.  

In December 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  At that time, 
the veteran indicated that he no longer wished to pursue his 
claim for hepatitis as it related to Agent Orange exposure.  
This being the case, the veteran's claim became a claim for 
entitlement to service connection for hepatitis on a direct 
basis.  The Board observes that such claim was previously 
denied by the RO on a de novo basis in May 1984.  This rating 
action was unappealed and became final.  Therefore, the 
veteran's current claim for entitlement to service connection 
for hepatitis constitutes a request to reopen his previously 
denied claim.

Accordingly, the Board remanded the veteran's hepatitis claim 
back to the RO in March 1999 for adjudication on the basis of 
new and material evidence as articulated under 38 C.F.R. 
§ 3.156(a).  Such adjudication having been completed, the 
case is again before the Board for appellate review.

Finally, the Board notes that having currently decided by way 
of the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for hepatitis, the 
Board will now undertake additional development with respect 
to the veteran's claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rules of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of the veteran's claim of 
entitlement to service connection for hepatitis.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1984, denied the 
veteran's claim for entitlement to service connection for 
hepatitis.  This was a final disallowance of this claim.

2.  Evidence received since the May 1984 rating decision is 
so significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of entitlement to service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The RO's May 1984 rating decision, which denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hepatitis.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
In April 1999, VA sent written notice to the veteran advising 
him that new and material evidence was needed in order to 
reopen his previously denied claim for entitlement to service 
connection for hepatitis.  Thereafter, the RO provided the 
veteran and his representative a copy of a rating action 
dated in November 2001 which informed the veteran of the 
regulatory requirements for reopening a previously denied 
claim.  By way of the same document, the veteran was also 
provided with the rationale for not granting his application 
to reopen.  

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the RO has made 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and private 
treatment records have likewise been associated with the 
veteran's claims folder.  In December 1998 the veteran was 
provided with a relevant VA examination in reference to, 
among other claims, his claim seeking entitlement to service 
connection for hepatitis.  A copy of the December 1998 
examination report is of record.  Lastly, in December 1998, 
the veteran was scheduled for a personal hearing before the 
undersigned Member of the Board.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
request to reopen a previously denied claim seeking 
entitlement to service connection for hepatitis is ready for 
appellate review.

II.  New and Material Evidence.

The veteran is seeking to reopen his claim for entitlement to 
service connection for hepatitis.  The referenced claim was 
previously denied by the RO in a May 1984 rating decision.  
In October 1994, the veteran filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
October 1994 claim to reopen, which is discussed below.  

The record reflects that the pertinent evidence on file at 
the time of the May 1984 rating decision consisted of the 
veteran's service medical records and a report of VA 
examination in December 1983.  None of this evidence revealed 
the veteran suffered from hepatitis.  As a result, the RO 
denied the veteran's claim for entitlement to service 
connection for hepatitis.  Within the same month, the RO 
notified the veteran of the adverse decision concerning his 
hepatitis claim, and he was also informed of appellate and 
procedural rights, but he did not file an appeal.  

Because a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's May 1984 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated May 1984.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Currently, evidence added to the record since the RO's May 
1984 rating decision consists of copies of the veteran's VA 
and non-VA treatment records in addition to personal 
testimony which was provided by the veteran and his daughter 
at a December 1998 hearing.  Based on a close review of this 
newly added evidence, the Board determines that new and 
material evidence has been presented sufficient to reopen the 
veteran's claim seeking entitlement to service connection for 
hepatitis.  The evidence (in its entirety) is new, as it was 
neither previously of record nor previously considered by the 
RO in May 1984.  More importantly, the evidence is material 
in that it evidences the current existence of a hepatitis 
condition, which the lack thereof was among the basis of the 
RO's denial in May 1984.  This evidence must now be 
considered in light of all the evidence, both old and new, in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for hepatitis.  Having 
determined that new and material evidence has been added to 
the record, the veteran's previously denied claim seeking 
entitlement to service connection for hepatitis is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hepatitis is reopened; the appeal is granted to this extent 
only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

